DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 04/22/2022, Claims 1, 3, 4, 5, 6, 8, 9 and 12 are amended. Claims 3-4 and 14-15 are cancelled. Claims 1-2, 5-13 and 16-20 are pending. No new matter has been added. The rejections under 35 U.S.C. 112(b) are withdrawn. Claim 12 is amended to overcome 35 U.S.C. 112(f). Therefore, the invoke is withdrawn.


With respect to the amendment filed on 04/22/2022, see pages 8-9, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-2, 5-13 and 16-20 are allowed. 










Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-2, 5-13, 16-20 are allowed. 
Independent Claims 1, 12 and  20 respectively recite the limitations of: receiving images continuously captured by a camera; setting a search area adaptively in one of first target images by using a size and a location of the vehicle detected from a first image among the received images, wherein the first target images include at least one image received after the first image; detecting the vehicle in the search area by using a machine learning model, wherein the machine learning model detects the vehicle in the search area of the one of the first target images using a machine-trained classifier; selecting, from among the first target images, a second image from which the vehicle was detected by using the machine learning model, if the vehicle detection using the machine learning model fails; extracting feature points of the vehicle from the selected second image; and tracking the feature points extracted from the second image using an optical flow in one of second target images to recognize the vehicle, wherein the second target images include at least one image after the second image.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Takila et al. in paragraph [0046] and Abstract discloses an image acquisition unit in a vehicle detection device acquires an image input from an imaging device capable of imaging a scene diagonally behind a vehicle. A first image recognition unit searches an area, in the image acquired, in which to detect a vehicle located diagonally behind by using a discriminator for detecting a front of a vehicle, and detects a vehicle from within the area. A second image recognition unit extracts, in the image acquired, a plurality of feature points from within an area in which the vehicle detected by the first image recognition unit is present or estimated to be present, detects an optical flow of the feature points, and tracks the vehicle in the image. A detection signal output unit outputs a detection signal indicating that the vehicle is detected diagonally behind to a user interface; feature amount calculation unit 131 calculates a feature amount in the vehicle detection area. Haar-like feature amount, Histogram of Gradients (HOG) feature amount, Local Binary Patterns (LBP) feature amount, etc. can be used as the feature amount. The dictionary data storage unit 133 stores a discriminator for vehicle front generated by machine learning a large number images of vehicle front and a large number of images of non-vehicle front. The search unit 132 searches the vehicle detection area by using the discriminator for vehicle front and detects a vehicle in the vehicle detection area. 

However, Takila et al. , even if combined, fail to teach or suggest receiving images continuously captured by a camera; setting a search area adaptively in one of first target images by using a size and a location of the vehicle detected from a first image among the received images, wherein the first target images include at least one image received after the first image; detecting the vehicle in the search area by using a machine learning model, wherein the machine learning model detects the vehicle in the search area of the one of the first target images using a machine-trained classifier; selecting, from among the first target images, a second image from which the vehicle was detected by using the machine learning model, if the vehicle detection using the machine learning model fails; extracting feature points of the vehicle from the selected second image; and tracking the feature points extracted from the second image using an optical flow in one of second target images to recognize the vehicle, wherein the second target images include at least one image after the second image, as required by claims 1 and 3. Indeed, these references are silent about any such tracking feature points in second image from target images if machine learning classifier fails to identify vehicle in first image where search area is adapted to vehicle size and location. The remaining cited art of record does not cure this deficiency. Accordingly, claims 1, 12 and 20 are allowed. Claims 2 and 5-11 are allowed by virtue of their dependency on claim 1. Claims 13 and 16-19 are allowed by virtue of their dependency on claim 12.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170345185 A1
US 20200242395 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661